Citation Nr: 1128796	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

4.  Entitlement to service connection for scarring of the arms.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for a mental disorder, claimed as alcoholism.


REPRESENTATION

Appellant represented by:	J.T. Skinner, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 until July 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was afforded a hearing in February 2010 before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  This includes an obligation to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Because  "[t]he duty to assist is not boundless in its scope, . . . not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21.

In the present case, the claims file contains a print-out of a computer screen showing VA treatment in February 2000, as well as October, June and May 1999.  A hand-written note states that the Veteran had not been seen at the VA Medical Center in Little Rock since February 2000, and that he was not being followed for any problems.  A review of the evidence of record reveals that no VA medical records from 2000 or 1999 have been associated with the claims file, and the Board finds that these records must be obtained before a proper adjudication may be undertaken.

Moreover, while the Veteran was afforded multiple VA examinations in 2007 and 2008, these examinations did not adequately address the nature and etiology of the claimed disorders.  New examinations are required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold for determining whether there is an indication that the disability in question may be associated with the veteran's service or with another service-connected disability is low).

Accordingly, the case is REMANDED for the following action:

1.  All relevant VA treatment records are to be obtained and associated with the claims file.  An effort should be made specifically with regard to VA Medical Center (Little Rock) records from 1999 and 2000.  If such records cannot be located, a notation to that effect is to be placed in the claims file.

2.  The Veteran should then be afforded a VA medical examination, conducted by an examiner who has reviewed the claims file.  The examiner should indicate whether the Veteran has current diagnoses corresponding to his claimed back disorder, high blood pressure, respiratory disorder, and scarring of the arms.  If any of the claimed disorders are not present, the examiner should so state.  For each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

3.  The Veteran should also be afforded a VA audiological examination, conducted by an examiner who has reviewed the claims file.  The examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's claimed bilateral hearing loss, diagnosed in February 2008, is etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

4.  The Veteran should also be afforded a VA psychiatric examination, conducted by an examiner who has reviewed the claims file.  The examiner must provide a multi-axial diagnosis.  For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

5.  Following completion of the above development, the RO is to readjudicate the claims and issue a supplemental statement of the case, before returning the matter to the Board for further consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


